United States Navy–Marine Corps
       Court of Criminal Appeals
                    _________________________

                      UNITED STATES
                         Appellee

                                 v.

                Austin S. GREENE
  Machinist Mate Fireman Recruit (E-1), U.S. Navy
                    Appellant
                    _________________________

                         No. 201800285
                    _________________________

  Appeal from the United States Navy-Marine Corps Trial Judiciary
                     Decided: 25 January 2019
                    _________________________

      Military Judge: Commander Stephen Reyes, JAGC, USN
Approved Sentence: Confinement for six months, and a bad-conduct
discharge. Sentence adjudged 8 June 2018 by a special court-martial
convened at Fleet Activity Yokosuka, Japan, consisting of a military
judge sitting alone.
      For Appellant: Commander R. D. Evans, Jr., JAGC, USN.
                 For Appellee: Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

           Before HUTCHISON, TANG, and LAWRENCE
                    Appellate Military Judges
                   United States v. Greene, No. 201800285


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§
859(a), 866(c). However, we note that the court-martial order (CMO) does not
accurately reflect that Specification 1 of Charge I alleged an attempted sexu-
al assault of a child vice an attempted sexual abuse of a child. Although we
find no prejudice from this scrivener’s error regarding a specification that
was withdrawn and dismissed, the appellant is entitled to have court-martial
records that correctly reflect the results of his proceeding. United States v.
Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998). Accordingly, the con-
vening authority shall issue a supplemental CMO correctly reflecting the of-
fense alleged in Specification 1 of Charge I.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2